                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JOHN A. CORTESE, JR.                           CIVIL ACTION

         v.                                        NO. 18-3804

    ARTHUR SABATINO, DAMON
    VASQUEZ, DOES 1-10, RICHARD J.
    ROSS, JR., and THE CITY OF
    PHILADELPHIA

        MEMORANDUM RE: PARTIAL MOTIONS FOR SUMMARY JUDGMENT

Baylson, J.                                                                   November 5, 2020

I.      Introduction

        John A. Cortese (“Plaintiff”) has brought a § 1983 claim against Officers Damon Vasquez

and Arthur Sabatino (“Defendants”) for their actions during his arrest in September 2016.

Specifically, Plaintiff alleged that the Defendants injured his left wrist by excessively tightening

his handcuffs during his arrest, despite knowledge that he had a preexisting condition there, then

by throwing him into the police car directly onto his injured wrist.

        Defendants have filed near-identical partial motions for summary judgment (ECF 33 and

38, collectively, “the Motions”) regarding Counts VI (intentional infliction of emotional distress

(“IIED”)) and VIII (conspiracy). 1 Plaintiff consents to the Court granting Defendants’ summary

judgment regarding Count VIII but opposes it for Count VI. But, based on Plaintiff’s failure to

provide competent medical evidence of his emotional distress, the Court finds that Plaintiff has

failed to satisfy the evidentiary standard required for an IIED claim to survive summary judgment.

The Court will therefore GRANTS Defendants summary judgment as to Counts VI and VIII.



1
  The Amended Complaint labels its final cause of action “Count VIII,” when in fact it is the
seventh count. For consistency’s sake, the Court will refer to the conspiracy claim as Count VIII.
                                                     1
II.    Factual Background

       The following undisputed facts are drawn from Defendant Arthur Sabatino’s Statement of

Undisputed Facts in his memorandum in support of his motion (ECF 33, “Defs.’ Memo.”) 2 at 3

and Plaintiff’s Statement of Facts in his response memorandum (ECF 35, “Pl.’s Memo.”). 3

       Defendants Sabatino and Vasquez arrested Plaintiff at his home on September 16, 2016.

Defs.’ Memo. at 1 ¶ 1. Plaintiff’s mother had called the police, reporting that Plaintiff had

destroyed her property and injured her in a physical confrontation. Pl.’s Memo. at 3. During the

arrest, Plaintiff and his mother told Sabatino and Vasquez that Plaintiff had injured wrists and that

he required surgery on his wrists. Id.

       Plaintiff did not see Defendants speak to each other until after he had been handcuffed and

taken outside. Defs.’ Memo. at 2 ¶ 2. The first time either officer spoke to him was when he was

at the back of the police vehicle, and Sabatino told him to “turn around.” Id. at 2 ¶ 4. Sabatino

also told him “this is what you get for beating your mom up.” Id. He then shoved Plaintiff into

the vehicle, where Plaintiff landed on — and re-injured — his handcuffed wrists. Id. at 2 ¶ 5.

Plaintiff does not recall anything that Vasquez said during the arrest. Id. at 2 ¶ 6.

       The City ultimately released Plaintiff after this arrest and withdrew all criminal charges

against him. Pl.’s Memo. at 4. After his detention, he sought further medical care for his wrist




2
  Defendants’ memoranda are identical except in references to the identity of the moving party.
ECF 38 at 1 n.1. Plaintiff’s response memoranda likewise are identical in all relevant respects.
ECF 42 at 2.
3
  While Plaintiff’s response contains a statement of facts section, it is supported only by citations
to his Amended Complaint (ECF 27). A response to a motion for summary judgment, however,
must rely on citations to the record. See Fed. R. Civ. P. 56(c); Veverka v. Royal Caribbean Cruises
Ltd., 649 F. App’x 162, 168-69 (3d Cir. 2016). The Court includes relevant allegations here only
to the extent that they provide context for the claim at issue. These allegations do not affect the
Court’s conclusions nor, if taken as true, would they affect the outcome. Infra Section V,
Discussion.
                                                      2
pain and a spreading infection caused by the arrest. Id.

       During discovery, Plaintiff has not identified a medical expert to testify regarding his

emotional distress or injury. Defs.’ Memo. at 2 ¶ 7. In response to an interrogatory asking him to

identify details of his treatments for “psychological or emotional injury” if he was claiming to have

suffered them, Plaintiff responded “N/a.” Id. at 2 ¶ 8.

III.   Procedural History

       In September 2018, Plaintiff sued Sabatino, initially alongside the City of Philadelphia,

Richard Ross Jr., and Damon Vasquez, for seven claims arising from his arrest.               ECF 1.

Defendants filed a motion to dismiss Plaintiff’s complaint, ECF 3, which the Court granted in part,

dismissing Counts III, V, and VII without prejudice. ECF 8. Plaintiff subsequently amended his

complaint, including correcting his complaint caption to substitute Edgar Vasquez for a mistakenly

included officer as a named defendant. ECF 27.

       After the Amended Complaint, Richard Ross Jr. and the City of Philadelphia renewed their

motion to dismiss those claims that named them as defendants. ECF 32. The Court granted the

motion and dismissed those claims with prejudice. ECF 39.

       Presently before the Court are Sabatino and Vasquez’s motions for partial summary

judgment. Sabatino filed his motion on June 29, 2020. ECF 33. Plaintiff responded August 5,

2020. ECF 33. Cortese filed his motion for partial summary judgment on August 19, 2020,

ECF 38, and Plaintiff filed his response on September 3, 2020. ECF 42.

IV.    Legal Standard

       A district court should grant a motion for summary judgment if the movant can show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if “the evidence is such that a



                                                     3
reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A factual dispute is “material” if it “might affect the outcome of the

suit under the governing law.” Id.

        A party seeking summary judgment “bears the initial burden of demonstrating the absence

of any genuine issue of material fact.” Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir.

2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party can satisfy

this burden by “pointing out to the district court . . . that there is an absence of evidence to support

the nonmoving party’s case.” Celotex, 477 U.S. at 325. After the moving party has met its initial

burden, the adverse party’s response must set out specific facts, and not mere allegations, showing

a genuine issue for trial by “citing to particular parts of materials in the record.” Fed. R. Civ. P.

56(c)(1)(A); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

“[T]he non-moving party must make a showing sufficient to establish the existence of each

element of his case on which he will bear the burden of proof at trial.” Huang, 271 F.3d at 564.

        Under Rule 56, this Court must view the evidence presented on the motion in the light most

favorable to the non-moving party. Anderson, 477 U.S. at 255.

V.      Discussion

        Defendants move for summary judgment regarding Count VI (IIED) and Count VIII

(Conspiracy). Defs.’ Memo. at 2. While Plaintiff consents to summary judgment for Count VIII,

Pl.’s Memo. at 1 n.1, the parties disagree as to the sufficiency of Plaintiff’s IIED claim.

        “[T]o survive a motion for summary judgment [on an IIED claim], the plaintiff must . . .

present competent medical evidence of causation and severity of his emotional distress.” Silver v.

Mendel, 894 F.2d 598, 607 n.19 (3d Cir. 1990) (citations omitted); see also McCracken v. R.J.

Reynolds Tobacco, 821 F. App’x 122, 127–28 (3d Cir. 2020) (affirming summary judgment of



                                                       4
IIED claim where plaintiff introduced “no evidence, let alone ‘competent medical evidence,’” of

emotional distress).          Defendants indicate that Plaintiff has failed to indicate that necessary

“competent medical evidence” of emotional distress here. Defs.’ Memo. at 1. The Court agrees.

          Although Defendants do not dispute that Plaintiff has suffered a physical injury, Plaintiff’s

sole support for his emotional injury is in his Amended Complaint, which alleges that Defendants’

“outrageous behavior caused Plaintiff to suffer severe emotional distress including, but not limited

to, anxiety, fear, anger, [and] depression . . . .” Am. Compl. at ¶ 154. Plaintiff’s opposition to the

Motions does not indicate any further medical support for this claim.

          Where a claim for IIED includes allegations of “serious and permanent injuries” but

Plaintiff relies on “a single, unattributed allegation . . . [of] severe emotional distress,” Plaintiff’s

“failure to direct the Court to [competent medical evidence] is fatal to his claim.” Martin v. City

of Reading, 118 F. Supp. 3d 751, 768–69 (E.D. Pa. 2015) (Leeson, J.). Plaintiff’s unsupported

allegation of emotional injury, without competent medical evidence, is insufficient to survive a

motion for summary judgment. The Court will therefore GRANT Defendants’ request for

summary judgment as to Count VIII.

VI.       Conclusion

          For the reasons given above, the Court GRANTS Defendants’ motions for summary

judgment on Counts VI and VIII. An appropriate order follows.
O:\CIVIL 18\18-3804 Cortese v. Sabatino\Memo re MSJ 10.19.docx




                                                                 5
